Citation Nr: 1224233	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  03-11 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in May 2005 and May 2010 for further evidentiary development and is now ready for disposition. 

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

As previously noted by the Board in the May 2005 and May 2010 decisions, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is again REFERRED to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor events of being subjected to enemy rocket, mortar, and ground attack and seeing dead bodies during his service in Vietnam is consistent with the places, types, and circumstances of his service.   

2.  Although the most recent VA PTSD examination found that the Veteran did not meet the criteria for PTSD, he has been diagnosed with PTSD during the course of his claim/appeal and his PTSD symptoms have been attributed to his claimed in-service stressor events by a VA psychologist and psychiatrist. 





CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the record.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

During the course of this appeal, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).   Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) specifically adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he currently suffers from PTSD as a result of multiple traumatic incidents that occurred during his service in the Republic of Vietnam.  The claimed in-service stressors include: being subjected to sniper, rocket, and mortar attacks during the Tet Offensive in January 1968; seeing dead bodies left in the sun for days following the Tet Offensive; being subjected to rocket fire and mortar attacks in 1968; receiving a head wound as the result of a personal assault by another service member in 1968; witnessing a company armorer commit suicide in his barracks after receiving a "Dear John" letter; learning of a friend who went to town and was killed when his jeep overturned; experiencing the loss of close friends in 1967 and 1968; and engaging in combat duty three times.

Because the Veteran has alleged fear of hostile military activity but is not in receipt of any military citations clearly indicative of combat service such that the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) would apply, we will first consider whether service connection is warranted under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3).   

In evaluating the Veteran's claim under the amended regulatory provision, the Board must consider whether the Veteran's claimed stressor events are consistent with the places, types, and circumstances of his service.

The Veteran's personnel records show that, while stationed in the Republic of Vietnam, he was assigned to: (1) the 552nd Military Police Company from August 1967 to February 1968; (2) Headquarters, Headquarters Battery, 5th Battalion automatic weapons (AWSP), 2nd Artillery from February 1968 to March 1968; and (3) Battery I Search Light Team (SLT), 29th Artillery from March 1968 to July 1968.  He is also shown to have participated in the Vietnam Counter Offensive Phase III, as well as an unnamed campaign, during his Vietnam service.  

Pursuant to the May 2010 Board Remand, additional development was undertaken in order to obtain verification of the Veteran's claimed stressor event of being subjected to rocket and mortar attacks by the enemy against the 552nd Military Police Company from January 1968 to February 1968.  

In an October 2011 Memorandum from a Joint Service Records Research Center (JSRRC) Coordinator, it was noted that the JSRRC was able to confirm the occurrence of the Veteran's claimed stressor event.  Specifically, it was noted that the Operational Report-Lessons Learned (OR-LL) submitted by the Second Field Force, Vietnam, the higher headquarters for the 552nd Military Police Company, for the reporting time period ending January 30, 1968 stated that the main base camp location for the 552nd Military Police Company was located at Long Binh and on January 30, 1968 Long Binh was subject to an enemy rocket, mortar, and ground attack.

Thus, although the Veteran's precise whereabouts during the attacks as well as the casualties resulting therefrom are unknown, the Board finds that the occurrence of the Veteran's claimed stressor events of being subjected to enemy rocket, mortar, and ground attack in January 1968 and witnessing dead bodies during that period is consistent with the places, types, and circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary of record.  In fact, the research by the JSRRC provides credible support for the Veteran's account of having been subject to enemy attack during his Vietnam service. 

Therefore, in light of the above, the Board will next consider whether there is evidence showing that a VA psychiatrist or psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors. 

The Board notes that a VA clinical psychologist (J.C.Y., Ph.D.) assessed the Veteran in his capacity as a consultant to the staff at the Hyde Park Vet Center in July 2001.  In the August 2001 summary of that assessment, the psychologist wrote that it was his professional opinion that the Veteran suffered from PTSD as a consequence of his exposure to traumatic stressors during the Vietnam War.  The psychologist specifically referenced the Veteran's account of having been subject to mortar and rocket attacks, witnessing the gruesome death of other soldiers, and observing the violent suicide of another soldier during his Vietnam service when recounting his traumatic events.  He noted that the Veteran had a long history of nightmares and intrusive memories of the traumatic incidents and his stated symptoms involved the intrusive recollections of the events.  The psychologist added that the Veteran was more able to identify the emotionally distressing aspects of his past traumas and, at that time, was most likely to experience bouts of severe depression when he remembered these traumas.  The psychologist further explained that the Veteran's depression was characterized by social withdrawal, obsessive rumination, internalized anger toward others, avoidance of stimuli which arouse War recollection, and sleep disturbances.   

Thus, it is clear that the VA psychologist who performed the July 2001 assessment of the Veteran found that his claimed stressors were adequate to support a diagnosis of PTSD and that his symptoms were related to the claimed stressors.  It is also notable that the VA psychiatrist who conducted the December 2001 VA PTSD examination (A.D., M.D.) in connection with the Veteran's claim similarly diagnosed the Veteran with chronic PTSD primarily based on his reported stressor event of having observed dead bodies while in Vietnam.  There is no indication that the medical opinions are inadequate.  For these reasons, the Board finds the diagnosis of PTSD and the medical opinion evidence linking it to combat-related events during the Veteran's Vietnam service to be of great probative value.  

In this regard, the Board recognizes that the psychologist (S.C., PsyD) who conducted the October 2010 VA PTSD examination alternatively found that the Veteran did not present with any PTSD symptoms at that time.  However, she specifically commented that, although the Veteran was previously diagnosed with PTSD, he did not meet the criteria for PTSD or evidence symptoms of PTSD that day.  She did not in any way indicate the Veteran had previously been misdiagnosed with PTSD during the course of his claim/appeal and, as stated above, there is no indication that the VA medical opinions diagnosing PTSD are inadequate.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Therefore, because the criteria for the award of service connection for PTSD have been met, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


